Title: To George Washington from Nathanael Greene, 7 December 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Camp Charlotte Decemr 7th 1780.
                        
                        I arrived at this place on the 2d of this Instant. General Gates having reached this some days before me with a
                            part of the troops under his command, the rest being on their march to Hillsborough. General Smallwood was below this
                            about fifteen miles towards the Waxhaws, where he had been for a considerable time before General Gates marched from
                            Hillsborough. On my arrival I sent for him; and he was gone towards Cambden in pursuit of a party of tories, and did not
                            arrive in Camp ’till the night before last. Immediately I called a council respecting the practicability of holding a
                            court of enquiry upon Genl Gates’s conduct during his command in this department. The questions stated to the council,
                            and the answers of the members are enclosed in the papers from No. 1 to 5—I wrote your Excellency at Richmond that I
                            should leave the Baron de Steuben to take command in Virginia, which I accordingly did, and to endeavour if possibly to
                            make an arrangement of that line. Since which I have not heard from him, nor whither the enemy have left Chesepeake bay or
                            not. As I passed through Petersburg an Express arrived from Below with intelligence that the enemy had returned; but
                            having hear’d nothing further of the matter, conclude the report must have been premature.
                        To give your Excellency an Idea of the state and condition of this Army, if it deserves the name of one, I
                            enclose you an extract of a letter wrote by Genl Gates to the Board of War No. 6. Nothing can be more wretched and
                            distressing than the condition of the troops, starving with cold and hunger—without tents and camp equipage. Those of the
                            Virginia line are literally naked, and a great part totally unfit for any kind of duty, and must remain so untill clothing
                            can be had from the Northward. I have written to Governor Jefferson not to send forward any more untill they are well
                            cloathed and properly equiped.
                        As I expected, so I find the great bodies of Militia that have been in the field and the manner in which they
                            came out, being all on horse back, has laid waste all the County in such a manner that I am really afraid it will be
                            impossible to subsist the few troops we have; and if we can be subsisted at all, it must be by moving to the provisions,
                            for they have no way of bringing it to the Army.
                        I have desired the Board of War of this State not to call out any more Militia untill we can be better
                            satisfied about the means of subsistance for the regular troops and the Militia from Virginia.
                        Lord Cornwallis lies with his principal force at a place called Waynesborough, about half way between Cambden
                            and Ninety six at both of which places the enemy have a post and strongly fortifyed. At Cambden they have seven redoubts,
                            at Ninety six not more than three but they are very strong. Part if not the whole of the embarkation mentioned in your
                            Excellencys letter of the 8th Ulto as taking place at New York have arrived at Charles town, and it is said Lord Cornwallis
                            is preparing for some movement.
                        I have parties exploring the Dan Yadkin and Catawba rivers and am not without hopes we shall be able to
                            assist the army by water transportation. It is next to impossible to get a sufficiency of waggons to draw provisions and
                            forage the very great distance we are obliged to fetch it to feed the Army.
                        The inhabitants of this country live too remote from one another to be animated into great exertions; and the
                            people appear notwithstanding their danger, very intent upon their own private affairs.
                        Enclosed No. 7 and 8 are the reports of General Sumpter’s last action and Lt Col. Washington’s strategem, by
                            which he took Col. Rugley and his party.
                        I find when the Baron Steuben comes forward there will be a difficulty between him and General Smallwood, the
                            latter declares he never will submit to the command of the former, and insists upon having his Commission dated back to as
                            early a period as he had a right to promotion. When that was, I know not; as I know of no principles of promotion from
                            Brigadiers to Majors General except their seniority or special merit. What is left to be done in the affair? Before I
                            order the Baron to come forward, I wish your Excellency’s advice in the matter. I fear our army is always to be convulsed
                            by extraordinary claims and special appointments. They are exceeding good men it is a pity a dispute should arise between
                            them, so injurious to the service as it must be.
                        My Idea, respecting the power given by Congress for exchanging prisoners of war in this department perfectly
                            corresponds with your Excellency’s. I had no Idea that it extended to the Convention troops; and by my inquiry only meant
                            to learn your advice, so that my conduct might correspond with your views.
                        All the prisoners taken by Colo. Cambell and others have been dismissed paroled and enlisted in the Militia
                            service for their months, except about 130. Thus we have lost by the folly, not to say any thing worse, of those who had
                            them in charge upwards of six hundred Men. I am told Lord Cornwallis has lately made a proposition to General Smallwood
                            for exchanging all the prisoners in North and S. Carolina. If it is upon terms that are just and equal, I shall avail
                            myself of it. For a great number of prisoners is a heavy weight upon our hands.
                        I am too little informed of the resources still left in this Country, and of the Enemy’s designs, to tell
                            what disposition to make, or how to dispose of the little forage we have in the field. I shall do the best I can and keep
                            your Excellency constantly advised of my situation. 
                        General Gates sets out tomorrow for the Northward. Many Officers think very favourably of his conduct, and
                            that whenever an inquiry takes place he will honorably acquit himself. I am with great esteem and regard Your Excellency’s
                            Most Obedient Humble Servant
                        
                            Nath. Greene 

                        
                     Enclosure
                                                
                            
                                
                                    No. 1
                                

                                 5 December 1780
                            


                            At a Council of War held at Charlotte in North Carolina the 5th day of Decr 1780 Consisting of the
                                Commanding Officer
                            M. Genl Smallwood
                            B. Genl Huger
                            Colonel Williams
                            Colonel Buford
                            the Commanding Officer read to the council his instructions respecting the appointing a Court of
                                Enquiry into the conduct of Major Genl Gates, during his command in this Department, and requested their opinions
                                respectively in writing—Whether it would be practicable to hold the Court under the present circumstances of the Army,
                                if Major Genl Baron de Steuben and another Genl Officer were here to constitute it agreeable to his instructions; and
                                whether they would advise him to send for the Baron and another Genl Officer from Virginia untill he is more fully
                                informed of the Enemies movements in that State, where the Baron and two other Genls belonging to the Southern
                                Department are left with a command to watch the motions of the Enemy and to protect the State from their
                            depredations.
                        
                        
                     Enclosure
                                                
                            
                                
                                    No. 2
                                
                                Sir
                                Charlotte Decr 6th 1780
                            


                            Your instructions being limitted with respect to the Baron de Stuben’s presiding in a Court which you
                                are empowered to appoint, to enquire into the conduct of Major Genl Gates—it cannot be constituded during his absance;
                                nor would it be eligible or politic to draw the Baron from the command assigned him in Virginia, untill the Enemy’s
                                movements and veiws there could be ascertained with more precession: Abstracted from this our situation and
                                circumstances in a military veiw, would not admit of that delay which an enquiry of this nature might necessarily
                                require—which at a future day (and perhaps in a short time) might be more properly and impartially investigated whilst
                                the Armies lay in Quarters, and might be restrained from active operation during the rejoices of the winter Season. I
                                have the honor to be with great regard your most huml. Servt
                            Copy
                            
                                W. Smallwood 
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    No. 3
                                
                                Sir
                                Charlotte Decr 6th 1780
                            

                            In consequence of your having desired my opinion in writing on the Questions, whether it would be
                                practicable to hold a Court of Enquiry on the conduct of Major Genl Gates under the present circumstances of this
                                Army, if Major Genl Baron de Steuben and another Genl Officer were here agreeable to your instructions? and whether it
                                would be proper to send for the Baron and another Genl Officer from Virginia untill you are more fully informed of the
                                Enemies movements in that State?
                            I am of opinion that were the Baron and another Genl Officer here, the present situation of this Army
                                would not admit of the Court of enquiry being held; and think it would be improper under the present circumstances to
                                call them from Virginia. I am Sir &ca
                            Copy
                            
                                Isc Huger 
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    No. 4
                                
                                Sir
                                Camp Charlotte 6th Decr 1780
                            

                            It is my opinion that the resolve of the Honble the Congress for makeing an enquiry into the conduct of
                                Major Genl Gates as Commander of the Southern Army, cannot be immediately complied with. The absence of the Honble
                                Major Genl the Baron de Steuben, who is appointed president will necessarily occasion some delay; and it may be
                                attended with injurious consequences to the public to call that officer from his command in Virginia, where (by the
                                latest intelligence) the forces under Genl Lesslie have been augmented, and where the Baron’s presence may be
                                indispensibly necessary.
                            As Brigadier Genl Morgan is the only continental Genl Officer present who was not in action on the 16th
                                of Augt last, and may appear as evidence or be challenged by Genl Gates, I apprehend it would be found inconvenient to
                                compose a court if the Baron was present, upon the principles of his Excellency Genl Washingtons instructions which
                                you were pleased to communicate last evening And I am of opinion if the court could be convened in
                                a short time, it would be difficult to collect all the evidence with that attention and deliberation which the subject
                                requires in the present deranged state of the Army; especially as we may reasonably expect the late reinforcement to
                                Lord Cornwallis’s Army will enable him to act with such force and activity as to render the situation of yours
                                exceedingly precarious. I am Sir, &ca
                            Copy
                            
                                 O.H. Williams
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    No. 5
                                
                                Sir
                                 Decr 6th 1780
                            


                            If Major Genl Baron de Stuben was sent for, it would be practicable to make the enquiry into the conduct
                                of Major Genl Gates as commanding officer of the Southern Army agreeable to your instructions But the present
                                circumstances of your army, and the situation of the Enemy considered, I think it unadvisable at present to go into
                                the enquiry. I am also of opinion that to send for the Baron for the purpose of making the enquiry would be
                                unadvisable, untill the intentions of the enemy in the State of Virginia (where the Baron is at present) are further
                                known; as I have reason to beleive his presence there greatly necessary there.
                            Copy
                            
                                A. Buford Colonel 
                            
                        
                        
                     Enclosure
                                                
                            
                                No. 6 Copy
                                Dr Sir
                                Hillsborough 23d Octr 1780
                            

                            Untill this campaign I was an utter stranger to the command of soldiers, without almost every thing with
                                which soldiers should be supplied. Of what use are arms without accoutrements? How can men continue in the field in
                                winter, without tents or blankets? For want of cartridge boxes, belts, and frogs: the ammunition and bayonets are lost,
                                or spoiled; and the Arms rendered useless. For want of tents and blankets the men desert and die: one encreases the
                                files of the Enemy, and both diminshes yours. Desertion, the Hospital and the grave must soon
                                swallow up an Army thus sent into the field in Novr. I am tired of writing to Congress, to Governors, and thro’ them
                                to you upon this miserable detail of wants and deficiences. My first letter from hence to Congress represented that
                                the militia having thrown away their Arms, more would be immediately wanted. When I applied for arms I did not mean
                                naked flintlocks any more than when I applied for reinforcements from this State and Virginia, I ment naked men.
                                Cloths, Shoes, tents, blankets and Camp equipage, are as necessary for one, as accoutrements are for the other. For
                                your own sakes consider my distress, and instantly devise means of sending to this army the supplies it cannot exist
                                without.
                            If timely measures are taken to equip the troops, they may effect something of consequence to the
                                Southern States; but if supiness and delay continue to impede all our measures—what good can be
                                expected from an Army hitherto only remarkable for its misfortunes its perserverance, and its wants. 
                            If Mr Dart D. Clothier Genl for these States, can come forward immediately with what we are most in
                                distress for, let him be ordered directly to the Army: the Bills I have drawn agreeable to the resolves of Congress,
                                before Mr Clay D. M. Genl joinded this Army, and those since drawn by him, are refused by the governor of Mariland.
                                Some have been delayed payment also in Virginia. I wish Congress had not put this task upon me; but when they did, I
                                think there should have been no contempt put upon this authority nor any disgrace upon my bills A well furnished
                                military chest, is the supply I ought to have; if that cannot be had the substitute should not be a protested or
                                rejected bill. Hitherto I have drawn only for provisions, some clothing and tent cloth; unless these had been
                                nakedness and famine must have been the portion of the Army. I am &ca
                            
                                H. Gates
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    No. 7
                                

                                
                                    20 November 1780
                                
                            


                            Genl Sumpter being wounded, the following is the report of Colonel Middleton of the Action which happened at
                                Blackstock’s on Tyger River the 20th of Novr last.
                            About 5 oClock P.M. the videts in Front apprized us of the Enemy’s Approach by the discharge of
                                their Pieces and in a few Minutes they approached within 400 yards of our Camp, dismounted their Infantry and
                                formed in a Field. The General detached two parties to skirmish with them while he formed his Line upon an eminence,
                                and posted some Men behind the Houses and Fences at the Foot of it. The Parties detached kept up a loose Fire and the
                                Enemy retired to a Wood, under cover of which they made their Disposition of Cavalry & Infantry, for an attack, and
                                immediately advanced to the Charge. The Conflict was warm and the Enemy were repulsed. They rallied, made a second
                                charge and were again repulsed. They made a third and our People in Front were obliged to yield to the Impression, but
                                the Fire from the Eminence gave them such an effectual Check that they quit the Field in great Disorder, and retired
                                with the utmost Precipitation. We pursued, but the Approach of Night prevented our taking any Advantage of their
                                Flight. They left 92 dead, and 100 wounded on the field. The Loss on our part was very inconsiderable, only 3
                                killed and 4 wounded—among the latter is Genl Sumpter in the Shoulder.
                            The Force that attacked, consisted of 300 Cavalry of Tarlton’s Legion 130 of the 63d and 100 of the 71st
                                Regiment, besides these, 300 of the 71st  were considerably in the Rear with a Piece of Artillery that did not get up
                                to Action.
                        
                        
                     Enclosure
                                                
                            
                                
                                    No. 8
                                
                                Dear Sir
                                Camp Decemr 6th 1780.
                            

                            Receiving intelligence on the 1st of this Inst. that parties of the tories were advancing from the out
                                posts of the British, up to Cane and Lynche’s creeks—with a view to intercept our waggons—and avail themselves of the
                                supplies in those settlements—from whence the principal support of the advanced troops under my Command had been drawn
                                for some time past.
                            I detached Genl Morgan with 500 Infantry and Lt Col. Washington with 100 Cavalry to cover a number of
                                waggons which were ordered down in that quarter after Corn and Pork—and if possible to intercept the tories.
                            The enemy gaining intelligence of the advance of our troops retreated—and whilst the covering party
                                remained on that duty—Lt Colonel Washington with the continental and some militia Horse—reduced Col: Rugley, Major
                                Cook and 112 tory Officers and Soldiers (in a logged Barn on Rugley’s plantation strongly secured by Abatis) to
                                surrender at discretion without firing a shot.
                            The Colonels address and stratagem deserve applause—having no Artillery he mounted a pine-log—and holding
                                out the appearance of an attack with Field pieces—carried his point, by sending in a flag and demanding an immediate
                                surrender. With very sincere Regard I remain Your Most Obedient Humble Servant 
                            
                                W. Smallwood
                            
                        
                        
                    